UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 4, 2011 CEDAR SHOPPING CENTERS, INC. (Exact Name of Registrant as Specified in its Charter) Maryland (State or Other Jurisdiction of Incorporation) 001-31817 (Commission File Number) 42-1241468 (IRS Employer Identification No.) 44 South Bayles Avenue Port Washington, New York 11050 (Address of Principal Executive Offices) (Zip Code) (516)767-6492 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. Cedar Shopping Centers, Inc.(the “Company”) entered into amendments to the employment agreements with various executive officers, including certain named executive officers.These amendments extended the terms of employment of such named executive officers as follows: Executive Officer Expiration of Employment Term Nancy H. Mozzachio October 31, 2012 Thomas B. Richey October 31, 2012 Brenda J. Walker October 31, 2012 As a condition to extending the term of employment, all the officers of the Company agreed to the deletion of all provisions contained in their employment agreements that entitled them to be grossed up, on an after tax basis, for any excise taxes imposed under the Internal Revenue Code of 1986, as amended, on any excess parachute payments they receive in connection with the benefits and payments provided to them upon a change in control.As the result, the Company has eliminated all such gross up payments with respect to all its officers.In addition, ifon or prior to October 31, 2012, the Company does not extend the term of employment of an executive for at least an additional year on terms at least equally favorable to the executive, then any restricted shares of common stock of the Company granted to such executive shall immediately vest on October 31, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: October 10, 2011 CEDAR SHOPPING CENTERS, INC. By: /s/ Bruce J. Schanzer Bruce J. Schanzer President and CEO
